394 Mich. 462 (1975)
231 N.W.2d 644
REPPKE
v.
MACOMB CIRCUIT JUDGE
Docket No. 56860.
Supreme Court of Michigan.
Decided July 23, 1975.
John J. Devers, Jr., Macomb County Legal Aid Bureau, for plaintiff.
MEMORANDUM OPINION. Plaintiff has filed an application for leave to appeal and moves for immediate consideration and for waiver of filing fees. The motions for immediate consideration and for waiver of filing fees are granted.
Pursuant to GCR 1963, 853.2(4), in lieu of leave to appeal, the Court hereby vacates that portion of the trial court's order of February 14, 1975, which conditions the setting aside of the default upon appellant's payment of costs. Having determined that there was good cause shown for setting aside the entry of the default, the taxable costs made a condition of the order should have been waived for appellant upon the showing that he was a bona fide indigent. The trial judge may, in his discretion, however, assess all or a portion of the taxable costs against appellant's counsel upon a finding of culpable negligence and in light of all the circumstances, including any special problems which may confront counsel's legal aid organization.
The motion for stay of proceedings becomes thereby moot, and the same is accordingly denied.
T.G. KAVANAGH, C.J., and WILLIAMS, LEVIN, *463 M.S. COLEMAN, J.W. FITZGERALD, and LINDEMER, JJ., concurred.
SWAINSON, J., took no part in the decision of this case.